Case 20-10343-LSS Doc1019 Filed 07/14/20 Page1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
(Jointly Administered)

Debtors
Ref. Docket No. 860

 

 

ORDER DENYING MOTION FOR RECONSIDERATION
For the reasons set forth in the letter dated July 14, 2020, it is hereby ORDERED THAT
Hartford's Motion for Reconsideration, in Part, of the Court's Order (1) Appointing Mediators,
(ID Referring Certain Matters to Mediation and (III) Granting Related Relief [Docket No. 860]

is DENIED.

 
 

Dated: July 14, 2020

 

“ Laurie Selber Silverstein
United States Bankruptcy Judge

 
